                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

VERITEXT CORP.                                                  CIVIL ACTION

VERSUS                                                          NO. 16-13903 C/W
                                                                      17-9877
                                                                REFERS TO: 17-9877

PAUL A. BONIN, ET AL.                                           SECTION: “B”(2)


                                   ORDER & REASONS

     I.     NATURE OF MOTION AND RELIEF SOUGHT

          Before    the   Court   are:    (1)    defendant      Louisiana    Board   of

Examiners of Certified Shorthand Reporters’                1   (“CSR Board”) “Motion

to    Dismiss       Complaint     Under    Federal    Rule      of   Civil   Procedure

12(b)(6)” (Rec. Doc. 92); (2) defendant Louisiana Court Reporter’s

Association’s (“LCRA”) “Motion to Dismiss Complaint Under Federal

Rule of Civil Procedure 12(b)(6)” (Rec. Doc. 93); (3) defendant

CSR Board’s “Supplemental Memorandum in Support of Motion to

Dismiss Complaint Under Federal Rule of Civil Procedure 12(b)(6)”

(Rec. Doc. 94); (4) defendant LCRA’s “Supplemental Memorandum in

Support of Motion to Dismiss Complaint Under Federal Rule of Civil

Procedure          12(b)(6)”    (Rec.     Doc.   95) 2;   (5)    plaintiff     Esquire



1 Paul A. Bonin, Vincent P. Borello, Jr., Milton Donnegan, John H. Andressen,
Mary F. Dunn. Suzette Magee, Kimya M. Holmes, Elizabeth C. Methvin, and Laura
Putnam in their official capacities as members of the Louisiana Board of
Examiners of Certified Shorthand Reporters’ (collectively “The CSR Board”) and
John H. Andressen, Vincent P. Borello, Jr., Milton Donegan, Jr., Suzette Magee,
May F. Dunn, and Elizabeth C. Methvin, in their individual capacities as members
of the CSR Board.
2 Defendant LCRA has filed Rec. Doc. 95 as a “substitute” for their motion to

dismiss (Rec. Doc. 93) to focus on the remaining issues not decided by the Fifth

                                            1
Deposition     Solutions,     LLC’s    (“Esquire”)      “Plaintiff    Esquire

Deposition     Solution’s    Memorandum    in    Opposition    to   Motion   to

Dismiss Complaint” (Rec. Doc. 96); (6) defendant CSR Board’s

“Memorandum in Reply to Plaintiff Esquire Deposition Solutions’

Opposition to Motion to Dismiss Complaint” (Rec. Doc. 103); and

(7) defendant LCRA’s “Reply Memorandum in Support of Motion to

Dismiss Complaint Under Federal Rule of Civil Procedure 12(b)

(6)” (Rec. Doc. 105).

For the reasons discussed below,

IT IS ORDERED that the motions to dismiss (Rec. Doc. 92 & Rec.

Doc.     93)    are      GRANTED,     dismissing      plaintiff      Esquire’s

constitutional vagueness claims against defendants LCRA and the

CSR Board, and dismissing plaintff’s Sherman Antitrust Act claims

against defendant LCRA.

  II.    FACTS AND PROCEDURAL HISTORY

         History of Consolidated Cases

       The case at issue, Case No. 17-9877, has been consolidated

with Case No. 16-13903, with the latter being the master case. See

Rec.    Doc.   75   in   17-9877.   Therefore,    a   short   background     and

procedural history of each case is warranted to put this motion in

perspective.




Circuit Court of Appeals in Veritext v. Bonin, Et. Al, 901 F.3d 287 (5th Cir.
2018).

                                       2
     On    September      29,   2017,       plaintiff   Esquire      Deposition

Solutions,   LLC    (“Esquire”)      filed    its   complaint   alleging   that

Louisiana Code of Civil Procedure Article 1434 (“Article 1434”)

was unconstitutionally vague, in violation of the Due Process

Clause, the Equal Protection Clause and the Dormant Commerce

Clause, and that defendants Louisiana Court Reporter’s Association

(“LCRA”)   and     the   Louisiana    Board    of   Examiners   of   Certified

Shorthand Reporter’s (“CSR Board”) actions violated the Sherman

Antitrust Act (“Sherman Act”). See Rec. Doc. 1; see also 15 U.S.C.

§ 1. Prior to Esquire’s complaint, plaintiff Veritext Corporation

filed a complaint against the CSR Board, alleging all claims

included above, except for the constitutional vagueness claim. 3

See Rec. Doc. 4, 16-13903.

     In Veritext v. Bonin, this Court granted defendant CSR Board’s

a motion to dismiss for failure to state a claim as to all claims

alleged by plaintiff Veritext. See Rec. Doc. 22; Rec. Doc. 44.

That order dismissed the constitutional claims, but the Sherman

Act claim was upheld and not dismissed. See Rec. Doc. 44 at 11.

After a subsequent motion for reconsideration filed by defendants

CSR Board, this Court dismissed plaintiff Veritext’s Sherman Act

Claim stating, “despite the Plaintiff’s adequately alleged facts,

the actors in the complaint do not fall under the purview of the



3 Plaintiff Vertitext Corporation filed its complaint on August 17, 2016, and
then amended the complaint on August 23, 2016.

                                        3
Sherman     Act”   because   the    actions   were     taken    by    state

officers/agents and subject to Parker immunity. See Rec. Doc. 48;

Rec. Doc. 73. That judgment was appealed to the United States Fifth

Circuit Court of Appeals, who affirmed this Court’s judgment

regarding    the   constitutional   claims    and    remanded   the    case

regarding the Sherman Act Claim. See Veritext Corp. v. Bonin, 901

F.3d 287 (5th Cir. 2018).

     All parties agree that the decision of the Fifth Circuit is

final and binding on these consolidated actions. See Rec Doc. 96

at 2. Thus, the only remaining claim to be addressed in defendant

CSR Board’s motion for failure to state a claim is the claim that

Article 1434 is unconstitutionally vague, which was not addressed

in the Veritext opinion. See Rec. Doc. 94. Likewise, the only

claims to be addressed in defendant LCRA’s motion to dismiss for

failure to state a claim are for the constitutional vagueness of

Article 1434 and for the LCRA’s alleged violations of the Sherman

Act, which were not specifically addressed as to defendant LCRA by

the Fifth Circuit in Veritext. LCRA was not a party in that

appellate action.    See Rec. Doc. 95; see also Veritext Corp., 901

F. 3d 287.

     The subject motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6) relate only to plaintiff Esquire Deposition

Solutions, LLC. (“Esquire”).




                                    4
            History of Instant Proceedings

      Plaintiff    Esquire     is     a    Delaware   Corporation     with     its

principal place of business in Atlanta, Georgia. Rec. Doc. 1 ¶ 11.

Esquire provides court-reporting services to several states across

the nation, including Louisiana, “in depositions, arbitrations,

and other proceedings . . .” Id. In the instant suit, plaintiff

challenges the constitutionality a state statute, Article 1434,

which prohibits court reporters from entering into contracts with

party litigants, among other restrictions. 4

      Defendant    CSR   Board 5    is    a   “regulatory   body”    created   to

maintain and police the shorthand reporting profession as well as

establish a standard of competency for those persons engaged in

the profession. See Rec. Doc. 1 at ¶ 13. The CSR Board is composed

of “active market participants” as six of the nine members of the

board are practicing court reporters. Id. at ¶ 15.

      Defendant LCRA is a private organization created in 1955 to

“educate[],     protect[],      and       promote[]   the    court    reporting

profession in Louisiana. LCRA has ‘approximately ninety-three (93)


4 Louisiana Code of Civil Procedure Article 1434(A)(2) reads in pertinent part
“For purposes of this Article, an employee includes a person who has a
contractual relationship with a party litigant to provide shorthand reporting
or other court reporting services and also includes a person employed part or
full time under contract or otherwise by a person who has a contractual
relationship with a party litigant to provide shorthand reporting or other court
reporting services. A party litigant does not include federal, state, or local
governments, and the subdivisions thereof, or parties in proper person.” LA.
CODE. CIV. PROC. art. 1434(A)(2)(emphasis added).
5 Paul A. Bonin, Vincent P. Borello, Jr., Milton Donegan, Jr., Suzette Magee,

Kimya M. Holmes, John H. Andressen, Mary F. Dunn, Elizabeth C. Methvin, and
Laura Putnam are all members of the CSR Board. See Rec. Doc. 1 at ¶ 12.

                                          5
dues-paying members,” with annual membership dues set at $76. Rec.

Doc. 1 at ¶ 18; see also Rec. Doc. 95 at 2. Vincent Borello, and

Messrs.   Donnegan,   Andressen,     Dunn,     Magee,     and   Methvin    were

allegedly members of LCRA while simultaneously holding positions

on the CSR Board. See Rec. Doc. 1 at ¶ 19.

      Plaintiff alleges Article 1434 prohibits court reporters from

“offering   volume-based     price   discounts     to   customers    and    [the

legislation was] motivated by the ‘sweet deals [that] were being

made to big insurance and defense firms.’” Id. at ¶ 1 (citing CSR

Board   Meeting   Transcript,     January    20,   2012   at    148:14-149:9).

Further, while Article 1434 makes no mention of volume based price

discounts, “‘sweet deals’”, nor contains any language evidencing

any   legislative   intent   to   displace    competition       amongst    court

reporters, defendants LCRA and CSR Board allegedly agreed that

LCRA members “would not engage in volume-based price discounting,

that [The CSR Board members] would exercise their voting control

on the board to effect and police their conspiracy, and that the

LCRA, the [CSR Board] and its members would use the meetings of

the [CSR Board] as cover for discussing ways to suppress price

competition among court reporters.” Id. at ¶ 3. Said differently,

plaintiff alleges that defendants LCRA and the CSR Board conspired

together to restrict trade by disallowing volume-based discounts

to court reporting firms, in violation of the Sherman Antitrust

Act. See Rec. Doc. 1; see also 15 U.S.C. § 1.

                                     6
     III. LAW AND ANALYSIS

       A. Motion to Dismiss Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted. To survive a motion to

dismiss under Rule 12(b)(6), a plaintiff’s complaint “must contain

‘enough facts to state a claim to relief that is plausible on its

face.’” Varela v. Gonzalez, 773 F.3d 704, 707 (5th Cir. 2014)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

other words, a plaintiff’s “[f]actual allegations must be enough

to raise a right to relief above the speculative level.” Twombly,

550    U.S.   at    555.   “A   claim    has      facial   plausibility      when   the

plaintiff pleads factual content that allows the court to draw the

reasonable      inference       that    the       defendant    is   liable   for    the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Twombly, 556 U.S. at 556).

       When deciding whether a plaintiff has met his or her burden,

a court “accept[s] all well-pleaded factual allegations as true

and interpret[s] the complaint in the light most favorable to the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause

of    action,      supported     by    mere       conclusory    statements’    cannot

establish       facial     plausibility.”           Snow   Ingredients,      Inc.    v.

SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal,

556 U.S. at 678) (some internal citations and quotation marks

                                              7
omitted). Plaintiff must “nudge[] [his or her] claims across the

line   from    conceivable       to    plausible.”        Twombly,     550   U.S.       at

570.Parties attach to their pleadings supporting memorandum and

evidentiary material. 6

       The Sherman Act

       Under   Section    1    of     the    Sherman     Act,     “[e]very   contract,

combination in the form of trust or otherwise, or conspiracy, in

restraint of trade or commerce among the several States, or with

foreign nations, is declared to be illegal.” 15 U.S.C. § 1.                             In

order to establish a Section 1 violation, “plaintiffs must show

that the defendants (1) engaged in a conspiracy (2) that produced

some anticompetitive effect (3) in the relevant market.” Abraham

& Veneklasen Joint Venture v. Am. Quarter Horse Ass’n, 776 F. 3d

321, 327 (5th Cir. 2014). Additionally, to seek relief for anti-

competitive conduct under the Sherman Act, the plaintiff must show

both an actual injury and an “antitrust injury”—i.e., the plaintiff

must show that “the defendants’ activities caused an injury to

competition.” Jebaco, Inc. v. Harrah’s Operating Co., 587 F. 3d

314, 318-19 (5th Cir. 2009); Doctor’s Hosp. of Jefferson, Inc. v.

Se. Med. Alliance, 123 F. 3d 301, 307 (5th Cir. 1997).

       Defendant   LCRA       asserts       that      plaintiff    Esquire   has    not

properly   plead    that      LCRA,     as       an   association,    engaged      in   a



6 Under Federal Rule of Civil Procedure 12(b) or 12(d) standards, the result
here would remain unchanged. See Fed. R. Civ. P. 12(b) & 12(d).

                                             8
conspiracy to produce an anticompetitive effect. Rec. Doc. 95. In

order to prove a conspiracy “in restraint of trade, the Plaintiff

must show some kind of ‘common design and understanding, or a

meeting of the minds in an unlawful arrangement.’” Abraham &

Veneklasen Joint Venture, 776 F.3d at 330 (citing Am. Tobacco Co.

v. United States, 328 U.S. 781, 810 (1946)). The United States

Supreme Court has held: “The antitrust Plaintiff should present

direct or circumstantial evidence that reasonably tends to prove

that the manufacturer and others ‘had a conscious commitment to a

common   scheme   designed   to   achieve   an   unlawful   objective.’”

Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752, 764 (1984).

A necessary component of a Sherman Act conspiracy is “a showing of

concerted action on the part of the defendants.” Tunica Web Adver.

v. Tunica Casino Operator’s Ass’n, Inc., 496 F.3d 403, 409 (5th

Cir. 2007).

     Plaintiff alleges in its complaint that LCRA agreed with its

members on the CSR Board [“The Court Reporters”] “that the LCRA

would not engage in volume-based price discounting, that the Court

Reporters would exercise their voting control on the [CSR] Board

to effect and police their conspiracy, and that the LCRA, the Court

Reporters, and its members would use the meetings of the Board as

cover for discussing ways to suppress price competition among court

reporter’s. See Rec. Doc. 1 at ¶ 3. Plaintiff cites transcripts of




                                    9
CSR Board meeting minutes, emails, and Facebook 7 posts by alleged

members of the LCRA, to show concerted activities between the LCRA,

the Court Reporters, and the CSR Board. See Rec. Doc. 1 at ¶¶ 51-

55.

      In one such example, plaintiff cites a transcript of a CSR

Board meeting. During the meeting, Peter Gilberti (Mr. Gilberti),

member of the LCRA Board and the association’s current Treasurer

and Registered Agent, stated, “[On] behalf of the board of the

[LCRA] . . . Our position is we would just like to know what the

Board is going to do within its powers . . . [to] have something

done about this issue once and for all . . .” Rec. Doc. 1-1, p.

40, CSR Board Meeting Transcript, January 20, 2012. Mr. Gilberti

also mentioned “red flag state[s]” 8 and that “[the LCRA] would like

to see Louisiana become one of those.” Id.; Rec. Doc. 1-1.

      Further, Mr. Gilberti stated:

      “When [the Court Reporting Firms] don’t see anything in
      your rules and regulations . . . [the Court Reporting
      Firms are] not labeling [Louisiana] as a red flag state
      to skip, that they can’t do business here, and I think
      that something needs to come from [the Board’s] end,
      this body, to do something legislatively or through the
      Administrative Procedure Act, so that those insurance
      companies get the message that this association is ready
      to take on responsibility as a State association to send
      out something to the insurance companies to let them be
      known or . . . for the State of Louisiana to get the
      message out.”

7 Facebook is a free social networking Web platform that promotes and facilitates

interaction between users.
8 “Red Flag” States in which court reporting firms are not allowed to contract

or do business. See Rec. Doc. 1-1 at p. 38, CSR Board Meeting Transcript,
January 20, 2012.

                                       10
Id. at p. 45. In response to the discussion, Mr. Marcello, of the

CSR Board, stated, “I think I can make an argument under our

current rules that we have authority to prohibit this practice .

. .” 9 Id. at p. 41. Plaintiff concludes by arguing that Mr.

Gilberti, speaking on behalf of the LCRA, and the CSR came to a

“‘common design and understanding, or a meeting of the minds in an

unlawful arrangement’” to restrain trade by establishing Louisiana

as a “red flag” state, thus prohibiting court reporting firms from

contracting in Louisiana. See Abraham & Veneklasen Joint Venture,

776 F.3d at 330(citing Am. Tobacco Co. v. United States, 328 U.S.

781, 810 (1946); See also Rec. Doc. 1-1 at p. 38, CSR Board Meeting

Transcript, January 20, 2012.

      LCRA contends that the Court Reporters, while simultaneously

being members of the CSR Board and the LCRA, were not acting in

their capacity as members of the LCRA when they were engaged in

the alleged conspiracy. See Rec. Doc. 97 at 7-8. In Federal

Prescription Service, Inc. v. American Pharmaceutical Ass’n, the

District of Columbia Circuit held that “evidence of overlapping

membership . . . is not to be treated as probative of conspiracy,”

and, “[m]ere membership in associations is not enough to establish

participation     in   a   conspiracy      with   other   members   of   those

associations, much less a conspiracy between those associations


9 The “practice” that Mr. Marcello is referring to is court reporters, or court
reporting firms, contracting with party-litigants.

                                      11
and yet another association.” Fed. Prescription Serv., Inc. v. Am.

Pharm. Ass'n, 663 F.2d 253, 265 (D.C. Cir. 1981).

       While plaintiff alleges that members of the CSR Board were

simultaneously members of the LCRA, that alone does not result in

a    finding   that   both   associations   are   engaged    in   an   unlawful

conspiracy. Based on above examples as well as other actions by

some individuals who simultaneously hold membership on the LCRA

and CSR boards, plaintiff asks the court to conclude that LCRA

conspired with the CSR to unlawfully suppress competition. Without

more, we decline the invitation. Moreover, the acceptance of the

invitation does not, per se, end the analysis of this claim, as

shown below.

       Noerr-Pennington Immunity

       Defendants also seek protection under the Noerr-Pennington

doctrine as a defense to their alleged concerted activities under

the Sherman Act. 10 The Noerr-Pennington doctrine provides that



10Plaintiffs contend that the Fifth Circuit’s holding in Veritext regarding the
applicability of Parker immunity also forecloses the applicability of Noerr-
Pennington immunity as well because Noerr-Pennington was developed as a
“corollary” to Parker. Rec. Doc. 96 at 15; see also Columbia v. Omni Outdoor
Advert., Inc., 499 U.S. 365, 379 (1991). This contention is unpersuasive as
Parker and Noerr-Pennington immunity are distinct doctrines.     See George R.
Whitten, Jr., Inc. v. Paddock Pool Builders, Inc., 424 F.2d 25, 29 n.4 (1st
Cir. 1970)(stating “While the two doctrines are often treated as one, we agree
with [defendant]’s separate treatment of each. The two are not coterminous.”).

      As an example, the First Circuit Court of Appeal in Whitten stated, “an
unsuccessful attempt to influence government action may fall within the Noerr-
Pennington immunity, but not the Parker immunity. Conversely, a state regulatory
agency may decide to restrain competition without prompting; the beneficiaries,
not having solicited government action, would enjoy a Parker immunity but not
one based on Noerr-Pennington. Moreover, because of its First Amendment

                                      12
“parties   who    petition    the   government    for    governmental      action

favorable to them cannot be prosecuted under the antitrust laws

even though their petitions are motivated by an anticompetitive

intent.” Video Int’l Prod., Inc. v. Warner-Amex Cable Commc’n,

Inc., 858 F. 2d 1075, 1082 (5th Cir. 1988); see also Bayou Fleet,

Inc. v. Alexander, 234 F.3d 852, 859 (5th Cir. 2000)(stating that

Noerr-Pennington “confers immunity to private individuals seeking

anti-competitive action from the government.”); see also Octane

Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 556

(2014) (stating “[D]efendants are immune from antitrust liability

for   engaging     in    conduct     (including       litigation)     aimed    at

influencing decision making by the government.”). Accordingly,

“‘petitions’     made    to   the   executive    or    judicial     branches   of

government,      e.g.,   in   the   form    of    administrative      or   legal

proceedings, are exempt from antitrust liability even though the

parties seek ultimately to destroy their competitors through these

actions.” Video Int’l Prod., Inc., 858 F. 2d at 1082. Pre-suit

threats to litigate, such as cease-and-desist letters, made in

good faith are similarly exempt. Coastal States Mktg., Inc. v.

Hunt, 694 F.2d 1358, 1367 (5th Cir. 1983) (“it would be absurd to

hold that it does not protect those acts reasonably and normally




overtones, the Noerr-Pennington immunity is arguably broader than the Parker
exemption.” Whitten, 424 F.2d at 29.

                                       13
attendant upon effective litigation.”) (footnote and citations

omitted).

     Plaintiff counters that the alleged petitioning activities

involving the CSR Board, specifically requesting enforcement of

Article 1434, fall under the “sham exception” to Noerr-Pennington

immunity. Under the sham exception, a party is not entitled to

Noerr-Pennington immunity, “when petitioning activity, ‘ostensibly

directed towards influencing governmental action, is a mere sham

to cover . . . an attempt to interfere directly with the business

relationships   of   a     competitor’”.     Professional     Real   Estate

Investors, Inc. v. Columbia Pictures Industries, Inc., 508 U.S.

49, 56 (1993). The sham exception applies to “defendants who use

the process as an anticompetitive weapon, rather than those who

genuinely seek to achieve an intended result.” Bayou, 234 F. 2d at

861-62 (emphasis added). The United States Supreme Court has

articulated a two-part test for determining whether lobbying, or

litigation   petitioning    activity    is   a   sham.   Professional   Real

Estate Investors, Inc., 508 U.S. at 50. In order for petitioning

activity to be considered a “sham,”:

     First, the lawsuit [lobbying or request] must be
     objectively baseless in the sense that no reasonable
     litigant could realistically expect success on the
     merits. Only if challenged litigation [lobbying or
     request] is objectively meritless may a court examine
     the litigant's subjective motivation.

     . . .[S]econd . . . a court should focus on whether the
     baseless suit [lobbying or request] conceals ‘an attempt

                                   14
       to interfere directly’ with a competitor's business
       relationships, through the ‘use [of] the governmental
       process—as opposed to the outcome of that process—as an
       anticompetitive weapon,’


Id. (citing Columbia v. Omni Outdoor Adver., Inc., 499 U.S. 365,

380 (1991)) (internal citations omitted) (emphasis in original)

(added language bracketed). Further, petitioning activity is not

strictly      limited      to   lawsuits        but    also    encompasses       “lobbying

activities.” See Bayou, 234 F.3d at 861-62 (stating that lobbying

activities      of    a    party    to    include       “[c]ontact[ing]          a    Parish

Councilmember        and    wr[iting]       letters       to    the   Army       Corps       of

Engineers.”).

       Under the first prong of the sham test, the Fifth Circuit has

held   that    “[l]obbying         activity      is    objectively    baseless          if    a

reasonable private citizen could not expect to secure favorable

government action. Id. at 862 (citing Professional Real Estate

Investors, Inc., 508 U.S. at 60). Under the second prong of the

sham test, petitioning activity will fall under the sham exception

when    a     party        “‘petitions’          the    government         by        engaging

administrative        processes          only     to    preclude      or        delay    its

competitor’s access to those processes . . .” Video Int’l Prod.,

Inc., 858 F.2d at 1082.

       The United States Supreme Court has noted, “[a] classic

example is the filing of frivolous objections to the license

application of a competitor, with no expectation of achieving

                                            15
denial of the license but simply in order to impose expense and

delay.” Columbia v. Omni Outdoor Adver., Inc., 499 U.S. 365, 380

(1991).   The    Court     in   Omni   further   held,    “A   ‘sham’   situation

involves a defendant whose activities are ‘not genuinely aimed at

procuring    favorable      government    action’    at    all,   not   one   ‘who

‘genuinely seeks to achieve his governmental result, but does so

through improper means,’’” Id. (internal citations omitted).

     In this case, defendant has shown entitlement to Noerr-

Pennington immunity for their petitioning activities requesting

the CSR Board to enforce Article 1434. Plaintiff asserts that

defendant LCRA “made baseless repetitive complaints to the Board

and caused it to issue subpoenas, show cause orders, and engage in

widespread      coercion    directed     at   insurance    companies,    private

attorneys, and national court reporting firms over which it had no

jurisdiction.” Rec. Doc. 96 at 15. Because LCRA is a private

citizen, who effectively lobbied the CSR Board, a “regulatory

body,” 11 to enforce Article 1434, LCRA’s actions are permissible

petitioning activity protected under Noerr-Pennington. Rec. Doc.

1 at ¶ 13.




11The CSR Board “aid[s] in all matters pertaining to the advancement of the
science of shorthand reporting . . . including but not by way of limitation,
all matters that may advance the professional interest of certified shorthand
reporters, including the development, implementation, and enforcement of
continuing education requirements and such matters as concern their relations
with the public.” Rec. Doc. 1 ¶ 13; see also LA. REV. STAT. ANN. § 37:2553.

                                         16
     Further, the sham exception is not applicable because the

lobbying     activities      conducted     by    LCRA    were        not   objectively

baseless. Defendant LCRA’s Treasurer and Registered Agent, Mr.

Gilberti, (1) attended a CSR Board meeting, (2) announced he was

speaking on behalf of the LCRA, and (3) implored the Board to “do

something”       with   regard   to    enforcing      Article    1434      and    making

Louisiana a “red flag state.” Rec. Doc. 1-1 at p. 38, 40, CSR Board

Meeting    Transcript,       January     20,    2012.    A     reasonable        private

citizen, speaking at a regulatory board meeting, and requesting

enforcement and compliance with an existing provision of the law,

could reasonably expect, as shown here, to procure a favorable

result. “Just as evidence of anticompetitive intent cannot affect

the objective prong of Noerr 's sham exception, a showing of malice

alone     will    neither     entitle    the    wrongful        civil      proceedings

plaintiff to prevail nor permit the factfinder to infer the absence

of probable cause.”         Professional Real Estate Investors, Inc. 508

U.S. at 63, 113 S. Ct. at 1929. Even if the petitioning activity

by LCRA was baseless, it would pass the subjective component of

the test articulated by the Supreme Court in Professional Real

Estate Investors, Inc., 508 U.S. at 56. Accordingly, LCRA’s motion

should be granted, dismissing plaintiff’s Sherman Act claims.

     Based       on   the   foregoing,   even    if     LCRA    is    shown      to   have

participated in a concerted effort to restrain trade with the CSR

Board, plaintiff Esquire has failed to establish the objective

                                         17
prong   of   Noerr’s   sham   exception.    Professional    Real   Estate

Investors, Inc. 508 U.S. at 49, 50, 113 S. Ct. at 1922. Defendant

LCRA is therefore entitled to Noerr-Pennington Immunity.

     Constitutional Vagueness

     Defendants LCRA and CSR Board contend that Article 1434 is

not unconstitutionally vague in that it is “crystal-clear in

prohibiting a Louisiana Court reporter from entering into an

agreement, directly or indirectly, with a party litigant to provide

court reporting services. See Rec. Doc. 94; see also Rec. Doc. 95

(stating “It is clear that the article forbids anyone taking a

deposition to have a contractual relationship to provide shorthand

reporting or other court reporting services with a party litigant,

unless that litigant is a governmental entity or a party in proper

person.”).     Plaintiff      asserts      that   Article     1434     is

unconstitutionally vague “as applied and facially” because the

article does not “specify[] the contractual relationships that are

banned.” Rec. Doc. 96 at 19. Article 1434 reads in pertinent part:

     A deposition shall be taken before an officer authorized
     to administer oaths, who is not an employee or attorney
     of any of the parties or otherwise interested in the
     outcome of the case.

     For purposes of this Article, an employee includes a
     person who has a contractual relationship with a party
     litigant to provide shorthand reporting or other court
     reporting services and also includes a person employed
     part or full time under contract or otherwise by a person
     who has a contractual relationship with a party litigant
     to provide shorthand reporting or other court reporting
     services.   A party litigant does not include federal,

                                   18
     state, or local governments, and the         subdivisions
     thereof, or parties in proper person.”

LA. CODE. CIV. PROC. art. 1434(A)(1)(2) (emphasis added).

     The Fifth Circuit has held that the appropriate standard for

whether a law is unconstitutionally vague hinges on whether the

law is civil or criminal in nature. Ford Motor Co. v. Texas Dept.

of Transp., 264 F.3d 493, at 507 (5th Cir. 2001). In Ford Motor

Co., the Fifth Circuit stated that “a less stringent standard is

applied to civil statutes that regulate economic activity.” Id. In

determining whether the civil statute is vague, courts in the Fifth

Circuit will invalidate a statute if “‘it commands compliance in

terms ‘ so vague and indefinite as to really be no rule or standard

at all’ . . . ‘or if it is substantially incomprehensible.’’” Id.

(citing United States v. Clinical Leasing Service, Inc., 925 F.2d

120, 122 n. 2 (5th Cir. 1991)).

     Here, the plain text of Article 1434 is clear. Court reporters

in Louisiana may not take depositions if they are employed by a

party to the action which the deposition pertains. LA. CODE. CIV.

PROC. art. 1434(A)(2). Article 1434 states that an employee is

someone who “has a contractual relationship with a party litigant

to provide shorthand reporting services.” Id. Article 1434 is

sufficiently clear in stating as to who may take a deposition in

Louisiana, and that anyone with a contractual relationship with a

party to the action at hand is not permitted to take a deposition.


                                  19
     In response to plaintiff’s contentions about whether Article

1434 prohibits a laundry list of actions, it is clear that Article

1434 prohibits all contractual agreements between party litigants

and court reporters. Article 1434 is by no means “substantially

incomprehensible.”   Ford   Motor    Co.,   264   F.3d   at   507.   Thus,

plaintiff’s claim that Article 1434 is unconstitutionally vague or

overly broad has no merit. Defendants LCRA and CSR Board’s motions

to dismiss should also be GRANTED with respect to this claim.

     New Orleans, Louisiana this 26th day of September, 2019




                               ___________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE




                                    20
